                      Case 1:08-cv-01034-AT Document 825 Filed 03/29/21 Page 1 of 2




                                                      THE CITY OF NEW YORK
JAMES E. JOHNSON                                    LAW DEPARTMENT                                          (212) 356-0800
Corporation Counsel                                       100 CHURCH STREET                          jajohnso@law.nyc.gov
                                                          NEW YORK, NY 10007



                                                                                  March 29, 2021



        VIA ECF

        Honorable Analisa Torres
        United States District Judge
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                                        Re: Davis Floyd, et. al. v. City of New York, 08 Civ. 1034
                                        Kelton Davis, et. al. v. City of New York, 10 Civ. 699
                                        Jaenean Ligon, et. al. v. City of New York, 12 Civ. 2274

        Dear Judge Torres:

              I am writing in support of the Monitor’s recent letter motion and proposed order regarding
        the Monitor’s access, and to request a limited modification to the Monitor’s proposed order. 1

                As the Monitor’s reports have collectively made clear, the New York City Police Department
        (“NYPD”) has made significant progress towards substantial compliance with the court-ordered
        reforms. That progress would not have been possible without the work and insights that the
        Monitor has provided for nearly seven years. The Monitor has, and will continue to have, the City’s
        full support in these efforts and with the other remedial reform tasks. Given the complexities of
        that work, the City welcomes any effort to clarify process and the roles of the parties.

                Police reform in New York City is at a critical and pivotal moment. In addition to the
        improvements made in this litigation and changes already underway, such as the new discipline
        matrix recommended by the 2019 Independent Panel Report, the Mayor recently released a broad
        package of proposed reforms in connection with a statewide effort to reform and reinvent policing.

        1
            Floyd v. City of New York¸ No. 08 CV 1034 (AT) (S.D.N.Y.), ECF No. 818.
          Case 1:08-cv-01034-AT Document 825 Filed 03/29/21 Page 2 of 2



Central to these new reforms are the principles of transparency, process, and ethics. In keeping with
those principles, the City will support efforts, like these, which clarify process and provide the public
with a greater window into our work under the monitorship.

        As for the proposed order, the City agrees with the framework established in paragraphs two
through four of the proposed order. The provision in paragraph three calling for “reasonable
notice” to “the City and NYPD” — which we interpret to include notice to counsel for the City and
NYPD (i.e., the Law Department) — is a welcome clarification.

        We note that paragraph one of the proposed order does not include the same “reasonable
notice” requirement as found in paragraph three. Accordingly, the City respectfully proposes the
inclusion of the following language to paragraph one (new text in underline):

    1) Upon reasonable notice provided by the Monitor, the City and NYPD shall provide the
       Monitor timely, complete and direct access to all NYPD personnel, facilities, trainings,
       meetings and reviews that the Monitor reasonably deems necessary to carry out his duties.
       Reasonable notice will not be required for administrative communications. The City and
       NYPD shall provide this access in a cooperative manner.

Including this language will not only makes the order more internally consistent, but such notice will
help facilitate the City’s compliance with Monitor’s requests under paragraph one and promote the
collaborative relationship highlighted in the Monitor’s proposed order. Also, by carving out
“administrative communications,” the Monitor can continue to engage in non-substantive outreach
with NYPD (e.g., scheduling discussions, minor clarifications, etc.) without notice to the Law
Department.

        For the Court’s consideration, we respectfully enclose a proposed order with the limited
revision discussed above.


                                                        Sincerely,




                                                        James E. Johnson




                                                   2
